Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilburn (US 3,198,194).
Regarding claim 1, Wilburn discloses a device for medical liquid packaging (see Fig. 10), the device comprising: a first reservoir 12; a second reservoir 11; a flow preventer 18 disposed between the first and second reservoirs to block fluid communication therebetween (see Fig. 10); and an actuator 432, 425, or alternately just 425, coupled to a port 419, or alternately port created by flange 60, in fluid communication with the second reservoir (see Fig. 10); wherein the actuator is movable from a first state (see Fig. 10) to a second state (see Fig. 12), wherein in the first state the flow preventer is disposed between the first and second reservoirs to block fluid communication therebetween, and, in the second 
Regarding claim 2, Wilburn discloses wherein transitioning the actuator from the first state to the second state comprises displacing the actuator toward the second reservoir (see Figs. 10, 12, position of plug 425 with cap 432 moves downward, towards the second reservoir).
Regarding claim 3, Wilburn discloses wherein transitioning the actuator from the first state to the second state increases a pressure within the second reservoir to dislodge the flow preventer from between the first and second reservoirs (see Figs. 10, 12; col. 15, ll. 8-16).
Regarding claim 4, Wilburn discloses wherein the actuator comprises a compression plug 425 (see Figs. 10, 12; col. 2, ll. 19-27), and wherein transitioning the actuator from the first state to the second state forces the compression plug into the port toward the second reservoir (see Figs. 10, 12). 
Regarding claim 5, Wilburn discloses the actuator comprises a compression plug 425 (see Figs. 10, 12; col. 2, ll. 19-27), and wherein transitioning the actuator from the first state to the second state forces the compression plug into a portion of the second reservoir (see Figs. 10, 12, liquid shown in Fig. 10 is in second reservoir and plug is pushed into the top portion of the second reservoir) to dislodge the flow preventer from between the first and second reservoirs (see Figs. 10, 12; col. 15, ll. 8-16).
Regarding claim 6, Wilburn discloses wherein in the second state the flow preventer is dislodged from between the first and second reservoirs into the first reservoir (see Fig. 12).
Regarding claim 7, Wilburn discloses wherein in the first state a first liquid is in the first reservoir (see col. 2, ll. 11-19, bottom chamber can have liquid or particulate solids) and a second liquid is in the second reservoir (see Fig. 10, solvent liquid 15; col. 2, ll. 39-40), and wherein dislodging the flow preventer form between the first and second reservoirs causes the second liquid to flow into the first reservoir (see Fig. 12).

Regarding claim 9, Wilburn discloses the actuator comprises one or more actuator couplers (see col. 14, ll. 27-44, skirt 434 with constriction/rib 435) to couple the actuator to the port in the first state (see Fig. 10).
Regarding claim 10, Wilburn discloses an alternative actuator 1032, 725 that may be used with the device (see Figs. 23, 24) and in a similar manner to the actuator shown in Figs. 10 and 12, wherein the actuator 1032, 725 comprises one or more actuation retainers 77 to couple the actuator to the port in the second state (see Fig. 24; col. 19, ll. 18-30).
Regarding claim 11, Wilburn discloses the device further comprising a dispensing port 432, 419 that includes the second reservoir (see Fig. 10), the actuator, and a line access (see hole 36 configured to enable a needle to be inserted through the actuator and placed in fluid communication with the second reservoir (see Fig. 12; col. 14, ll.22-26).
Regarding claim 14, Wilburn discloses a method for combining medical fluids (see Figs. 10, 12; col. 2, ll. 11-40; col. 15, ll. 8-16), the method comprising: moving an actuator 432, 425 from a first state (see Fig. 10) to a second state (see Fig. 12), wherein the first state includes a flow preventer 18 disposed between a first reservoir 12 with a first liquid (see Fig. 10; col. 2, ll. 15-19, bottom chamber can have liquid or particulate solids) and a second reservoir 11 with a second liquid 15 to block fluid communication therebetween (see Fig. 10); and dislodging the flow preventer from between the first and second reservoirs by moving the actuator from the first state to the second state to allow fluid communication between the first and second reservoirs (see Fig. 12; col. 15, ll. 8-16), wherein the actuator is coupled to a port 419 in fluid communication with the second reservoir (see Figs. 10, 12).

Regarding claim 16, Wilburn discloses wherein moving the actuator from the first state to the second state increases a pressure within the second reservoir to dislodge the flow preventer from between the first and second reservoirs (see Figs. 10, 12; col. 15, ll. 8-16).
Regarding claim 17, Wilburn discloses wherein the actuator comprises a compression plug 425 see Figs. 10, 12; col. 2, ll. 19-27), and wherein moving the actuator from the first state to the second state forces the compression plug into the port toward the second reservoir (see Figs. 10, 12). 
Regarding claim 18, Wilburn discloses the actuator comprises a compression plug 425 (see Figs. 10, 12; col. 2, ll. 19-27), and wherein moving the actuator from the first state to the second state forces the compression plug into a portion of the second reservoir (see Figs. 10, 12, liquid shown in Fig. 10 is in second reservoir and plug is pushed into the top portion of the second reservoir) to dislodge the flow preventer from between the first and second reservoirs (see Figs. 10, 12; col. 15, ll. 8-16).
Regarding claim 19, Wilburn discloses wherein in the second state the flow preventer is dislodged from between the first and second reservoirs into the first reservoir (see Fig. 12).
Regarding claim 20, Wilburn discloses wherein in the first state the first liquid is in the first reservoir (see col. 2, ll. 11-19, bottom chamber can have liquid or particulate solids) and the second liquid is in the second reservoir (see Fig. 10, solvent liquid 15; col. 2, ll. 39-40), and wherein dislodging the flow preventer form between the first and second reservoirs causes the second liquid to flow into the first reservoir (see Fig. 12).
Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (US 4,657,534).

Regarding claim 12, Beck discloses the device further comprising a dispensing port (see Fig. 1, port created by neck 16) that includes the second reservoir, the actuator, and a reservoir coupler 50, the reservoir coupler configured to connect the first reservoir the second reservoir (see Figs. 1, 2).


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilburn in view of Perovitch (US 2013/0248480).
Regarding claim 13, teachings of Wilburn are described above and Wilburn does not specifically disclose the device further comprising a safety clip wherein the safety clip prevents the actuator from transitioning from the first state to a second state. 
Perovitch discloses a device storing liquid, the device comprising a safety clip 36 that prevents involuntary translational movement (see para. 57). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device of Wilburn include a safety clip preventing involuntary translational movement of the actuator, Perovitch . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lillard (US 5,405,001), disclosing a device for medical liquid packaging having a removable and pierceable activation closure for two-compartment vial; Braymer, Jr. (US 4,331,233), having two separated reservoirs in a medical liquid packaging along with a flow preventer and actuator; Braymer, Jr. et al. (US 4,274,543), having two separated reservoirs in a medical liquid packaging along with a flow preventer and actuator; Crankshaw et al. (US 4,267,925), having two separated reservoirs in a medical liquid packaging along with a flow preventer and actuator; Diaz (US 4,180,173), having two separated reservoirs in a medical liquid packaging along with a flow preventer and actuator; Wilburn (US 3,163,163), having two separated reservoirs in a medical liquid packaging along with a flow preventer and actuator; Lockhart (US 2,869,745), having two separated reservoirs in a medical liquid packaging along with a flow preventer and actuator; and Lockhart (US 2,610,628), having two separated reservoirs in a medical liquid packaging along with a flow preventer and actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781